Exhibit 10.32

Execution Copy

 

 

 

AMENDMENT AND ACCESSION AGREEMENT

dated as of January 31, 2008

among

EQUINIX SINGAPORE PTE. LTD.,

EQUINIX JAPAN K.K.,

EQUINIX AUSTRALIA PTY LIMITED ABN 25 092 807 264,

as Borrowers

ABN AMRO Bank N.V., Singapore Branch,

ABN AMRO Bank N.V., Japan Branch,

ABN AMRO Australia Pty Limited ABN 78 000 862 797,

as Lenders

and

ABN AMRO BANK N.V.,

as Facility Agent, Arranger and Collateral Agent

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS

   4

ARTICLE II ACCESSION

   5

ARTICLE III AMENDMENTS TO THE FACILITY AGREEMENT

   5

ARTICLE IV REPRESENTATIONS AND WARRANTIES

   16

ARTICLE V PROVISIONS RELATING TO THE AUSTRALIAN DOLLAR BORROWER AND THE
AUSTRALIAN DOLLAR BORROWING

   17

ARTICLE VI INTEGRATION

   19

ARTICLE VII MISCELLANEOUS

   19



--------------------------------------------------------------------------------

AMENDMENT AND ACCESSION AGREEMENT

This AMENDMENT AND ACCESSION AGREEMENT (this “Amendment”) dated as of
January 31, 2008, among:

 

(1) EQUINIX SINGAPORE PTE. LTD., a Singaporean corporation (“Equinix
Singapore”);

 

(2) EQUINIX JAPAN K.K., a Japanese corporation (“Equinix Japan”);

 

(3) EQUINIX AUSTRALIA PTY. LIMITED ABN 25 092 807 264, an Australian corporation
(“Equinix Australia”) (Equinix Singapore, Equinix Japan, Equinix Australia and
such Additional Borrowers (as defined in the Facility Agreement), each
individually, a “Borrower” and collectively, “Borrowers”);

 

(4) ABN AMRO Bank N.V., Singapore Branch (the “Singapore Dollar Lender”);

 

(5) ABN AMRO Bank N.V., Japan Branch (the “Yen Lender”);

 

(6) ABN AMRO Australia Pty Limited (the “Australian Dollar Lender”) (the
Singapore Dollar Lender, the Yen Lender and the Australian Dollar Lender each
individually, a “Lender” and collectively, the “Lenders”); and

 

(7) ABN AMRO BANK N.V., as facility agent (in such capacity, “Facility Agent”),
as arranger (in such capacity, “Arranger”) and as collateral agent (in such
capacity, “Collateral Agent”) for the Secured Parties (as defined in the
Facility Agreement).

WITNESSETH:

 

(A) WHEREAS, Equinix Singapore, Equinix Japan, the Singapore Dollar Lender, the
Yen Lender, the Facility Agent, Arranger and Collateral Agent entered into a
Facility Agreement dated August 31, 2007 (the “Facility Agreement”) pursuant to
which the Singapore Dollar Lender and the Yen Lender agreed to extend credit to
Equinix Singapore and Equinix Japan to fund the construction of their respective
Internet Data Centers (as defined in the Facility Agreement).

 

(B) WHEREAS, pursuant to Section 2.03 of the Facility Agreement, Equinix
Australia wishes to become an Additional Borrower and a Borrower under the
Facility Agreement, and accede to all the obligations and liabilities of a
Borrower under the Facility Agreement as provided herein.



--------------------------------------------------------------------------------

(C) WHEREAS, Equinix Australia has requested the Lenders to make Additional
Loans (as defined in the Facility Agreement and effectively amended by this
Amendment) to Equinix Australia in an aggregate amount of up to AUD32,000,000 to
fund the construction of its Internet Data Center.

 

(D) The Australian Dollar Lender is willing to become an additional Lender and
make such Additional Loans to Equinix Australia under the terms of the Facility
Agreement and this Amendment, and accede to all the obligations and liabilities
under the Facility Agreement as provided herein.

 

(E) WHEREAS, it is the intention of the parties hereunder that (1) the Borrowers
shall be jointly and severally liable for the Secured Obligations (as defined in
the Facility Agreement) and (2) the security arrangements established to secure
performance by the Borrowers of their obligations under the Facility Agreement
and this Amendment shall benefit all the Lenders, including the Australian
Dollar Lender.

 

(F) WHEREAS, the parties hereto have agreed to amend the Facility Agreement in
the manner set out below with effect from and on the date hereof.

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. Unless expressly defined in this Amendment, or the
context otherwise requires, terms defined in the Facility Agreement shall have
the same meanings in this Amendment.

SECTION 1.02 Rules of Construction. The principles of construction and rules of
interpretation set forth in Section 1.02 of the Facility Agreement shall apply
in this Amendment.

SECTION 1.03 Special Rules for Interpreting the Facility Agreement and this
Amendment. In the interpretation of the Facility Agreement and this Amendment,
unless the context clearly indicates otherwise or unless otherwise provided
herein:

(a) a reference to “a Borrower” or “each Borrower” (wherever occurring) is a
reference to Equinix Singapore, Equinix Japan, Equinix Australia and an
Additional Borrower each individually; a reference to “Borrowers” (wherever
occurring) is a reference collectively to Equinix Singapore, Equinix Japan,
Equinix Australia and all Additional Borrowers; and a reference to “either
Borrower” (wherever occurring) is a reference to any of the Borrowers.

(b) a reference to “a Lender” or “each Lender” (wherever occurring) is a
reference to a Singapore Dollar Lender, a Yen Lender and an Australian Dollar
Lender each individually and a reference to “Lenders” (wherever occurring) is a
reference collectively to the Singapore Dollar Lenders, the Yen Lenders and the
Australian Dollar Lenders.

 

4



--------------------------------------------------------------------------------

ARTICLE II

ACCESSION

SECTION 2.01 Accession. Each of the Australian Dollar Lender and Equinix
Australia agrees with each other person who is or who becomes a party to the
Facility Agreement that, with effect on and from the date hereof, each of the
Australian Dollar Lender and Equinix Australia will be bound by the Facility
Agreement as a party to the Facility Agreement as of the date hereof in the
capacity of “Lender”, with respect to the Australian Dollar Lender, and
“Borrower”, with respect to Equinix Australia.

ARTICLE III

AMENDMENTS TO THE FACILITY AGREEMENT

SECTION 3.01 New Definitions. The following new definitions are added to
Section 1.01 (Defined Terms) of the Facility Agreement in their proper
alphabetical order:

“Amendment” shall mean the Amendment and Accession Agreement among the Singapore
Dollar Borrower, the Yen Borrower, the Australian Dollar Borrower, the Singapore
Dollar Lenders, the Yen Lender, the Australian Dollar Lender, the Facility
Agent, the Arranger, and the Collateral Agent dated as of January 31, 2008.

“Australia Deed of Charge” shall mean that certain Deed of Charge executed by
the Australian Dollar Borrower and the Collateral Agent dated as of January 31,
2008.

“Australia Share Mortgage” shall mean that certain Share Mortgage executed by
Equinix Pacific Inc. and the Collateral Agent dated as of January 31, 2008.

“Australian Dollars” or “AUD” shall mean lawful currency of Australia.

“Australian Dollar Borrower” shall mean, in its capacity as the borrower of
Australian Dollar Loans, Equinix Australia.

“Australian Dollar Borrowing” shall mean a borrowing comprised of Australian
Dollar Loans made by the Australian Dollar Lenders pursuant to a Borrowing
Request.

“Australian Dollar Lender” shall mean each financial institution listed on
Schedule 1.01(d) (as amended from time to time), as well as any financial
institution that has become an “Australian Dollar Lender” hereto pursuant to
Section 2.03 or by the execution of an Assignment and Assumption in accordance
with this Agreement, other than, in each case, any such financial institution
that has ceased to be a party hereto pursuant to an Assignment and Assumption.
For purposes of this Agreement, “Lender” includes each Australian Dollar Lender
unless the context otherwise requires.

 

5



--------------------------------------------------------------------------------

“Australian Dollar Loans” shall mean the term loans made by the Australian
Dollar Lenders to the Australian Dollar Borrower pursuant to Section 2.01(c).

“Australian Dollar Loan Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Australian Dollar Loans hereunder
during the Availability Period in the amount set forth opposite such Lender’s
name on Schedule 1.01(d), or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Australian Dollar Loan Commitment, as
applicable, as the same may be (a) increased pursuant to any Increased
Commitment made by such Lender pursuant to Section 2.03 or (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04. The initial aggregate amount of the Australian Dollar
Loan Commitment is AUD32,000,000.

“BBSY” shall mean, with respect to any Australian Dollar Borrowing for any
Interest Period, the rate per annum for deposits in Australian Dollars for a
period equal to or that most closely approximates the duration of such Interest
Period which appears on Reuters screen BBSY (or such other page(s) as may
replace that page as determined by the Facility Agent) as of 10:15 a.m., Sydney
time on the relevant Interest Rate Setting Date; provided that if such rate does
not appear on that page, “BBSY” shall mean the rate expressed as a percentage to
be the arithmetic mean (rounded upwards, if necessary, to the nearest four
decimal places) as supplied to the Facility Agent at its request quoted by at
least two reference banks that are leading banks as the rate at which it is
offered deposits in Australian Dollars and for the required period in the
Australian interbank market at or about 11:00 a.m., Sydney time.

“Equinix Australia” shall mean Equinix Australia Pty. Limited ABN 25 092 807
264, an Australian corporation incorporated in the state of New South Wales.

“Japan Share Pledge” shall mean that certain Share Pledge Agreement executed by
Equinix Japan, Equinix Pacific Inc., the Yen Lender and the Singapore Dollar
Lender dated November 30, 2007.

“Singapore Share Charge” shall mean that certain Share Charge executed by the
Equinix Singapore Holdings Pte. Ltd. and the Collateral Agent dated November 30,
2007.

SECTION 3.02 Amended Definitions. The following definitions as found in the
Facility Agreement are deleted and replaced with the following in their proper
alphabetical order:

“Administrative Borrower” shall mean Equinix Singapore, in its capacity as
Administrative Borrower on behalf of itself, Equinix Japan, Equinix Australia
and the Additional Borrowers pursuant to its appointment in Section 10.17
hereof, and its successors and assigns in such capacity.

“Approved Currency” shall mean, with respect to (i) the Singapore Dollar
Borrower, Singapore Dollars, (ii) the Yen Borrower, Yen and (iii) the Australian
Dollar Borrower, Australian Dollars.

 

6



--------------------------------------------------------------------------------

“Availability Period” shall mean the period commencing on the date that all
conditions precedent to the making of the initial Loans under Section 4.01 and
Section 4.02 have been satisfied or waived and ending, (i) on August 31, 2008
with respect to the Singapore Dollar Loans and the Yen Loans, and (ii) on
January 31, 2009 with respect to the Australian Dollar Loans.

“Borrowing” shall mean a Singapore Dollar Borrowing, a Yen Borrowing or an
Australian Dollar Borrowing.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in Hong Kong, Tokyo, Singapore or Sydney are authorized or required
by law to close, except that in relation to any day on which a payment is to be
made under the Loan Documents by a Borrower, “Business Day” shall mean a day
other than a Saturday, Sunday or other day on which banks in the place where
payment is to be made are authorized or required by law to close.

“Closing Date” shall mean with respect to the (i) Singapore Dollar Borrower and
the Yen Borrower, September 7, 2007, (ii) Australian Dollar Borrower and any
Additional Borrowers the date of its initial Borrowing hereunder.

“Collateral” shall include (i) the “Collateral” as such term is defined and used
in the Debenture, (ii) the “Movables” as such term is defined and used in the
Assignment of Movables and (iii) the Secured Property as such term is defined
and used in the Australia Deed of Charge and Australia Share Mortgage.

“Commitment” shall mean, with respect to any Lender, such Lender’s Singapore
Dollar Loan Commitment, Yen Loan Commitment, Australian Dollar Commitment and/or
Additional Commitment.

“Exchange Rate” means the prevailing spot rate of exchange specified by the
Facility Agent for the purpose of conversion of one currency to another, at or
around 11:00 a.m. Hong Kong, Singapore, Sydney or Tokyo time, on the date on
which any such conversion of currency is to be made under this Agreement and
taking into account any costs of such conversion.

“Final Maturity Date” shall mean, with respect to (i) the Singapore Dollar Loans
and the Yen Loans, August 31, 2011 or, if such date is not a Business Day, the
Business Day immediately preceding such date and (ii) the Australian Dollar
Loans, January 31, 2012 or, if such date is not a Business Day, the Business Day
immediately preceding such date.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis; provided that, at the option of the relevant
Borrower, (i) GAAP shall mean generally accepted accounting principles in
Singapore applied on a consistent basis, in relation to the annual financial
reports to be delivered by the Singapore Dollar Borrower in accordance with this
Agreement, (ii) GAAP shall mean generally accepted accounting principles in
Japan applied on a consistent basis in relation to the annual financial reports
to be delivered by the Yen Borrower in accordance with this Agreement and
(iii) GAAP shall mean generally accepted accounting principles in Australia
applied on a consistent basis in relation to the annual financial reports to be
delivered by the Australian Dollar Borrower in accordance with this Agreement.

 

7



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) any pollutants, toxic pollutants, oil, gasoline,
petroleum products, asbestos, materials or substances containing asbestos,
explosives, chemical liquids or solids, radioactive materials, polychlorinated
biphenyls or related or similar materials, or any other solid, liquid or other
emission, substance, material, product or by-product defined, listed or
regulated as a hazardous, noxious, toxic or solid substance, material or waste
or defined, listed or regulated as causing cancer or reproductive toxicity, or
otherwise defined, listed or regulated as hazardous or toxic in, pursuant to, or
by any federal, state or local law, ordinance, rule, or regulation, now or
hereafter enacted, amended or modified, in each case to the extent applicable to
the Collateral including the Comprehensive Environmental Response, Compensation,
and Liability Act (42 U.S.C. Section 9601, et seq.); the Hazardous Materials
Transportation Act (49 U.S.C. Section 1801, et seq.); the Resource Conservation
and Recovery Act (42 U.S.C. Section 6901, et seq.); Sections 25117, 25281, 25316
or 25501 of the California Health & Safety Code; any so-called “Superfund” or
“Superlien” law; the Toxic Substance Control Act of 1976 (15 U.S.C. Section 2601
et seq.); the Clean Water Act (33 U.S.C. Section 1251 et seq.); and the Clean
Air Act (42 U.S.C. Section 7901 et seq.) or the equivalent laws of Japan,
Singapore, Australia or such other jurisdiction of incorporation of any
Borrower, as relevant to such Borrower; (b) any substance which is or contains
asbestos, radon, polychlorinated biphenyl, urea formaldehyde foam insulation,
explosive or radioactive material, lead paint, motor fuel or other petroleum
hydrocarbons; (c) fungus, mold, mildew, or other biological agents the presence
of which may adversely affect the health of individuals or other animals or
materially adversely affect the value or utility of the Collateral; (d) any
other substance which causes or poses a threat to cause a contamination or
nuisance with respect to all or any portion of the Collateral or any adjacent
property or a hazard to the Environment or to the health or safety of Persons;
and (e) any other pollutant or contaminant or chemicals, waste, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Interest Payment Date” shall mean with respect to (i) the Singapore Dollar
Loans and the Yen Loans, the last day of November, February, May and August of
each year, from August 31, 2007 until the relevant Final Maturity Date and
(ii) the Australian Dollar Loans, the last day of April, July, October and
January of each year, from April 30, 2008 until the relevant Final Maturity
Date; provided that if any Interest Payment Date shall fall on a day other than
a Business Day, such Interest Payment Date shall be on the next preceding
Business Day.

“Landlord Consent” shall mean the deed entitled “Agreement on Financed Fixtures”
between Equinix Australia, the Collateral Agent and Lend Lease Real Estate
Investments Limited in relation to the Site Lease of Equinix Australia.

“Loan” shall mean, as the context may require, a Singapore Dollar Loan, a Yen
Loan, an Australian Dollar Loan or any Additional Loan, and “Loans” shall mean
the Singapore Dollar Loans, the Yen Loans, the Australian Dollar Loans and the
Additional Loans.

“Loan Commitment” shall mean the aggregate amount of all Lenders’ Singapore
Dollar Loan Commitments, Yen Loan Commitments, Australian Dollar Loan
Commitments and/or Additional Commitments.

“Notes” shall mean any notes evidencing the Singapore Dollar Loans, the Yen
Loans or the Australian Dollar Loans issued pursuant to this Agreement, if any,
substantially in the form of Exhibits D-1, D-2 and D-3.

 

8



--------------------------------------------------------------------------------

“Payment Office” means (i) with respect to Singapore Dollar Borrowings, the
Facility Agent’s office located at One Raffles Quay (ORQ) South Tower, Level 26,
Singapore 048583, (ii) with respect to Yen Borrowings, the Facility Agent’s
office located at Atago Green Hills Mori Tower 31F, 5-1 Atago 2-Chome,
Minato-Ku, Tokyo, Japan, (iii) with respect to Australian Dollar Borrowings, the
Facility Agent’s office located at Level 22, ABN AMRO Tower, 88 Philip Street,
Sydney 2000 Australia or (iv) at such other office or offices of the Facility
Agent as may be designated in writing from time to time by the Facility Agent to
Borrowers.

“Security Agreements” shall mean the (i) Assignment of Movables, (ii) Debenture,
(iii) Japan Share Pledge, (iv) Singapore Share Charge, (v) Australia Deed of
Charge and (vi) Australia Share Mortgage.

“Site Leases” shall mean the lease by Equinix Japan over the following premises:
(i) TRC-C Building, B-Block, 4th & 5th Floors & one-half of 1st floor, 1-1
Heiwajima, 6-chome, Oota-ku, Tokyo 143-0006 Japan and (ii) 8-21,
Higashi-Shinagawa 3-chome, Shinagawa-ku, Tokyo, Shinshuu Meitetsu Shinagawa
Building; the lease by Equinix Singapore over the following premises: (i) Blk 20
Ayer Rajah Crescent #06-01, #06-05/06/07/08, #05-05/06/06A/07/07A/08,
#03-05/06/07/08 and #05-01/02/02A/03/03A/04 Singapore 139964, (ii) Blk 20 Ayer
Rajah Crescent, #03-01 to #03-04, Singapore 139964, (iii) Blk 20 Ayer Rajah
Crescent #04-05/06/06A/07/07A/08 Singapore 139964, (iv) Blk 20 Ayer Rajah
Crescent #06-04 Singapore 139964, (v) Blk 20 Ayer Rajah Crescent #02-03/04
Singapore 139964, (vi) Blk 20 Ayer Rajah Crescent #06-02/03 Singapore 139964,
(vii) Rooftop, Blk 20 Ayer Rajah Crescent Singapore 139964 and (viii) Cargo Lift
Shafts G and H, Blk 20 Ayer Rajah Crescent Singapore 139964; and (ix) the lease
by Equinix Australia over the following premises Units B, C1 and C2 and
ancillary car parking spaces, 639 Gardeners Road, Mascot, New South Wales.

SECTION 3.03 Commitments. Section 2.01 (Commitments) of the Facility Agreement
is amended by:

(a) deleting the word “and” at the end of Section 2.01(b); and

(b) adding a new Section 2.01(c) as follows:

“(c) each Australian Dollar Lender agrees, severally and not jointly, to make
Australian Dollar Loans to the Australian Dollar Borrower during the
Availability Period in the principal amount not to exceed such Australian Dollar
Lender’s Australian Dollar Loan Commitment; and”.

SECTION 3.04 Loans. Section 2.02(b) of the Facility Agreement is amended by:

(a) deleting the word “and” before “(ii)”; and

(b) adding the following language after “Tokyo time,”:

“and (iii) each Australian Dollar Lender shall make each Australian Dollar Loan
to be made by it hereunder by wire transfer of immediately available funds to
such account in Sydney as the Facility Agent may designate not later than 11:00
a.m., Sydney time,”

 

9



--------------------------------------------------------------------------------

SECTION 3.05 Borrowing Procedure. Section 2.04 (Borrowing Procedure) of the
Facility Agreement is amended by:

(a) deleting the word “or” before “(ii)”;

(b) adding the following language at the end of the second sentence of the first
paragraph:

“or (iii) in the case of an Australian Dollar Borrowing, not later than 11:00
a.m., Sydney time, three (3) Business Days before the date of the proposed
Borrowing.”; and

(c) deleting sub-paragraph (a) in its entirety and replacing it with the
following:

“(a) whether the requested Borrowing is to be a Singapore Dollar Borrowing, a
Yen Borrowing or an Australian Dollar Borrowing; provided, however, that the
Singapore Dollar Borrower, the Yen Borrower and the Australian Dollar Borrower
may request only Singapore Dollar Borrowings, Yen Borrowings and Australian
Dollar Borrowings, respectively;”.

SECTION 3.06 Promise to Repay. Section 2.05(a) (Promise to Repay) of the
Facility Agreement is amended by:

(a) deleting the word “and” before “(ii)”; and

(b) adding the following language at the end of the second sentence:

“and (iii) to the Facility Agent for the account of each Australian Dollar
Lender, the principal amount of each Australian Dollar Loan of such Australian
Dollar Lender as provided in Section 2.09.”

SECTION 3.07 Promissory Notes. Section 2.05(c) (Promissory Notes) of the
Facility Agreement is amended by:

(a) replacing the word “or” before “D-2” with a “,”; and

(b) inserting the words “or D-3” after “D-2”.

SECTION 3.08 Fees. Section 2.06(c) (Fees) of the Facility Agreement is amended
by deleting such sub-paragraph entirely and replacing it with the following:

(c) Payment. All Commitment Fees shall be paid on the dates due, in immediately
available funds in US Dollars or any Approved Currency requested by the Facility
Agent, to the Facility Agent for distribution, if and as appropriate, among the
Lenders. The Facility Set-up Fee with respect to the Singapore Dollar Loans and
Yen Loans shall be paid to the Arranger for its own account within five
(5) Business

 

10



--------------------------------------------------------------------------------

Days from August 31, 2007. The Facility Set-up Fee with respect to the
Australian Dollar Loans shall be paid to the Arranger for its own account within
five (5) Business Days from January 31, 2008. Once paid, none of the Fees shall
be refundable under any circumstances.

SECTION 3.09 Interest on Loans. Section 2.07 (Interest on Loans) of the Facility
Agreement is amended by:

(a) re-designating sub-paragraph (b) as sub-paragraph (b)(i);

(b) re-designating sub-paragraph (c) as sub-paragraph (b)(ii);

(c) adding a new sub-paragraph (b)(iii), which shall read:

“(b)(iii) Australian Dollar Loans. Subject to the provisions of Section 2.07(d),
the Australian Dollar Loans comprising each Australian Dollar Borrowing shall
bear interest (in Australian Dollars) at a rate per annum equal to BBSY for the
Interest Period in effect for such Borrowing plus the Applicable Margin in
effect from time to time.”; and

(d) adding a new sub-paragraph (c), which shall read:

“(c) Not used.”

SECTION 3.10 Termination of Commitments. Section 2.08 (Termination of
Commitments) of the Facility Agreement is amended by:

(a) deleting the third sentence in its entirety and replacing it with the
following:

“The Borrowers may, upon ten (10) Business Days’ prior written notice to the
Facility Agent, terminate in its entirety (but not in part) any of the Singapore
Dollar Loan Commitment, the Yen Loan Commitment or the Australian Dollar Loan
Commitment, or all of such Loan Commitments, prior to the end of the
Availability Period, subject to the receipt of evidence by the Facility Agent
reasonably satisfactory to it demonstrating the availability of cash or
alternative funding to the Borrowers (which may include cash or funding
available to the Guarantor that the Guarantor can use for such purpose)
sufficient to complete construction and equipping of the Internet Data
Centers.”; and

(b) inserting a new sentence immediately following the second sentence, which
shall read:

“The Australian Dollar Loan Commitments shall automatically terminate at 5:00
p.m., Sydney time, on the last day of the Availability Period.”

 

11



--------------------------------------------------------------------------------

SECTION 3.11 Repayment. Section 2.09 (Repayment) of the Facility Agreement is
amended by:

(a) deleting the word “and” before “(b)”; and

(b) inserting before the word “together” the following language:

“and (c) each Australian Dollar Loan equal to 1/12 of the aggregate principal
amount (in Australian Dollars) of such Australian Dollar Loan outstanding as of
the last day of the relevant Availability Period,”.

SECTION 3.12 Notice of Prepayment. Section 2.10(c) (Notice of Prepayment) of the
Facility Agreement is amended by:

(a) inserting the word “a” before the words “Yen Borrowing”;

(b) deleting the word “or” before “(ii)”; and

(c) inserting after the words “Tokyo time, of the relevant Business Day” the
following language:

“or (iii) in the case of prepayment of an Australian Dollar Borrowing, not later
than 11:00 a.m., Sydney time, of the relevant Business Day, in each case”

SECTION 3.13 Alternate Rate of Interest. Section 2.11 (Alternate Rate of
Interest) of the Facility Agreement is amended by:

(a) in sub-paragraph (a), replacing the word “or” before the word “TIBOR” with a
“,”;

(b) in sub-paragraph (a), adding the words “or BBSY” after the word “TIBOR”;

(c) in sub-paragraph (b), replacing the word “or” before the word “TIBOR” with a
“,”; and

(d) in sub-paragraph (b), adding the words “or BBSY” after the word “TIBOR”.

SECTION 3.14 Yield Protection. Section 2.12(a) (Increased Costs Generally) of
the Facility Agreement is amended by:

(a) in sub-paragraph (iii), replacing the word “or” before the words “the Japan
interbank market” with a “,”; and

(b) in sub-paragraph (iii), adding the words “or the Australian interbank
market” after the words “the Japan interbank market”.

SECTION 3.15 Payments Generally. Section 2.14(a) (Payments Generally) of the
Facility Agreement is amended by:

(a) in the last sentence, replacing the word “and” before the words “Yen Loans”
with a “,”;

 

12



--------------------------------------------------------------------------------

(b) in the last sentence, adding the words “and Australian Dollar Loans” after
the words “Yen Loans”;

(c) in the last sentence, replacing the word “and” before the words “Yen,
respectively” with a “,”; and

(d) in the last sentence, adding the words “and Australian Dollars” before the
word “respectively”.

SECTION 3.16 Pro Rata Treatment. Section 2.14(b) (Pro Rata Treatment) of the
Facility Agreement is amended by adding a new sentence at the end of
sub-paragraph (ii), which shall read:

“Each payment on account of principal of the Australian Dollar Loans shall be
allocated among the Australian Dollar Lenders pro rata based on the principal
amount of the Australian Dollar Loans held by the Australian Dollar Lenders.”

SECTION 3.17 Historical Financial Statements. Section 3.04(a) (Historical
Financial Statements) of the Facility Agreement is amended by adding a new
sub-paragraph (iii) which shall read:

“(iii) Australian Dollar Borrower has heretofore delivered to the Lenders its
and its subsidiaries’ audited consolidated balance sheets, related statements of
income, cash flow and stockholders’ equity as of and for the Fiscal Year ended
December 31, 2006, and for the comparable period of the preceding Fiscal Year,
in each case, certified by a Financial Officer of such Borrower.”

SECTION 3.18 Litigation; Compliance with Laws. Section 3.08 (Litigation;
Compliance with Laws) of the Facility Agreement is amended by replacing the
words “Section 3.18” with the words “Schedule 3.08”.

SECTION 3.19 Other Conditions to Borrowing. Section 4.03 (Other Conditions to
Borrowing) of the Facility Agreement is amended by:

(a) deleting the words “the date of this Agreement”;

(b) inserting after the words “three (3) months from”, the words “August 31,
2007”; and

(c) replacing the words “each Borrower” with the words “the Singapore Dollar
Borrower and the Yen Borrower”.

SECTION 3.20 Pledge of Shares of Borrowers. Section 5.13 (Pledge of Shares of
Borrowers) of the Facility Agreement is amended by:

(a) deleting the words “of the date of this Agreement”;

(b) inserting after the words “three (3) months”, the words “from August 31,
2007”; and

(c) replacing the words “the Borrowers” with the words “the Singapore Dollar
Borrower and the Yen Borrower”.

 

13



--------------------------------------------------------------------------------

SECTION 3.21 Process Agent. Section 5.15 (Process Agent) of the Facility
Agreement is amended by deleting such section entirely and replacing it with the
following:

“Section 5.15 Process Agent. Within 30 days from August 31, 2007, the Singapore
Dollar Borrower and the Yen Borrower shall deliver to the Facility Agent proof
of the appointment of a process agent pursuant to Section 10.09(e). The
Australian Dollar Borrower shall deliver similar proof of appointment of a
process agent to the Facility Agent within 30 days from January 31, 2008.”

SECTION 3.22 Investment, Loan and Advances. Section 6.04 (Investment, Loan and
Advances) of the Facility Agreement is amended by:

(a) in sub-paragraph (j), by deleting the word “US$5,000,000” and inserting
after the words, “US Dollar Equivalent of”, the word “US$7,500,000”; and

(b) in sub-paragraph (k), by deleting the word “US$5,000,000” and inserting
after the words, “US Dollar Equivalent of”, the word “US$7,500,000”.

SECTION 3.23 Acquisitions. Section 6.07(a) (Acquisitions) of the Facility
Agreement is amended by:

(a) deleting the word “US$5,000,000”; and

(b) inserting after the words, “US Dollar Equivalent of”, the word
“US$7,500,000”.

SECTION 3.24 Restricted Payments. Section 6.08(a) (Restricted Payments) of the
Facility Agreement is amended by deleting such section entirely and replacing it
with the following:

“(a)(i) principal and interest payments on loans received by Equinix Japan or
Equinix Singapore from an Affiliate of such Borrowers prior to August 31, 2007
for the purpose of (A) bridging the funding of Capital Expenditures incurred by
either Equinix Japan or Equinix Singapore in connection with the expansion of
either Borrower’s Internet Data Centers and pursuant to the Wah Loon
Construction Contract and the Kajima Construction Contract, or (B) bridging the
funding of Other Expansion Costs may be made by either such Borrower; and
(ii) principal and interest payments on loans received by Equinix Australia from
an Affiliate of Borrowers prior to January 31, 2008 for the purpose of
(A) bridging the funding of Capital Expenditures incurred by Equinix Australia
in connection with the expansion of such Borrower’s Internet Data Centers, or
(B) bridging the funding of Other Expansion Costs may be made by such Borrower;
and”

 

14



--------------------------------------------------------------------------------

SECTION 3.25 Financial Covenants. Section 6.10 (Financial Covenants) of the
Facility Agreement is amended by:

(a) in sub-paragraph (a) by replacing the table setting forth the maximum Total
Leverage Ratio with the following table:

 

Period

   Leverage Ratio

January 1, 2008 – December 31, 2008

   4.5 to 1.0

January 1, 2009 – December 31, 2009

   3.50 to 1.0

January 1, 2010 and thereafter

   3.00 to 1.0

(b) in sub-paragraph (b) by replacing the table setting forth the minimum
Consolidated Interest Coverage Ratio with the following table:

 

Period

   Interest
Coverage Ratio

July 1, 2007 – December 31, 2009

   5.00 to 1.0

January 1, 2010 and thereafter

   10.00 to 1.0

(c) in sub-paragraph (b) by replacing the table setting forth the minimum
Consolidated EBITDA with the following table:

 

Period

   Consolidated EBITDA
(in US Dollar
Equivalent)

July 1, 2007 – December 31, 2007

   US$ 1,900,000

January 1, 2008 – December 31, 2008

   US$ 5,000,000

January 1, 2009 – December 31, 2009

   US$ 11,500,000

January 1, 2010 and thereafter

   US$ 13,000,000

SECTION 3.26 Events of Default. Section 7.01(j) (Events of Default) of the
Facility Agreement is hereby amended by:

(a) adding “(i)” before the word “Failure”; and

(b) adding the following language at the end of such section:

“(ii) failure to substantially complete construction of the Australian Dollar
Borrower’s Internet Data Center by June 30, 2009;”.

 

15



--------------------------------------------------------------------------------

SECTION 3.27 Appointment and Authority. Section 8.01 (Appointment and Authority)
of the Facility Agreement is hereby amended by inserting the following sentence
before the last sentence of such section:

“The Collateral Agent is hereby authorized and directed by the Secured Parties
to execute and deliver on their behalf each of the Security Documents and hold
the Collateral and rights under the Security Documents for the benefit of the
Secured Parties.”

SECTION 3.28 Amended Schedules and Exhibits. The following Schedules and
Exhibits of the Facility Agreement are hereby deleted and replaced in their
entirety with the Schedules and Exhibits appended to this Amendment.

 

Schedule 1.01(b)    Terms of Subordination Schedule 3.05(b)    Real Property
Schedule 3.09    Material Agreements Schedule 3.11    Capital Expenditure Budget
Schedule 3.18    Insurance Schedule 6.01    Existing Indebtedness Schedule
6.02(c)    Existing Liens Schedule 6.04(a)    Existing Investments Exhibit A   
Assignment and Assumption Exhibit B    Borrowing Request Exhibit C    Compliance
Certificate Exhibit D-1    Singapore Dollar Note Exhibit D-2    Yen Note

SECTION 3.29 New Exhibit, Schedule. There shall be a new Exhibit D-3 (Form of
Australian Dollar Note) and Schedule 1.01(d) (List of Australian Dollar Lenders)
to the Facility Agreement in the form appended to this Amendment.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Borrowers’ Representations and Warranties. Each of the Borrowers
confirms the representations, warranties and agreements set forth in Article III
of the Facility Agreement (as amended by this Amendment) as if made on the date
hereof (and after giving effect to any replacement Schedules provided by the
Borrowers pursuant to Section 3.28 of this Amendment).

SECTION 4.02 Financial Covenants. The Australian Borrower represents and
warrants that the aggregate amount of the Australian Dollar Borrowings that the
Australian Borrower anticipates borrowing pursuant to Australian Dollar
Commitments shall not, at the time such Australian Dollar Borrowings are made,
cause it to breach the financial covenants set forth in Section 6.10 of the
Facility Agreement (as amended by this Amendment).

 

16



--------------------------------------------------------------------------------

ARTICLE V

PROVISIONS RELATING TO THE AUSTRALIAN DOLLAR BORROWER

AND THE AUSTRALIAN DOLLAR BORROWING

SECTION 5.01 Conditions to Initial Funding. The conditions to initial borrowing
as set forth in Section 4.01 of the Facility Agreement shall apply, mutatis
mutandis, to the Australian Dollar Borrower. In addition, the obligation of the
Australian Dollar Lender to fund the Australian Dollar Loans shall be subject to
the prior or concurrent satisfaction of each of the following conditions
precedents:

(a) Amendments and Confirmation of Security Documents. The Facility Agent shall
have received amendments to the Guarantee, Assignment of Movables and Japan
Share Pledge and Deeds of Confirmation in respect of the Singapore Share Charge
and Debenture, signed by the parties thereto, which amendments and deeds of
confirmation shall confirm that the security interests created by the relevant
Security Document shall secure the performance of the Secured Obligations (as
such term is effectively amended by this Amendment), in form and substance
satisfactory to the Facility Agent.

(b) Australian Security Documents. The Facility Agent shall have received (i) an
executed counterpart of each of the Australia Deed of Charge, Australia Share
Mortgage and Landlord Consent; (ii) all documents to enable provisional and
final registration of the Australia Deed of Charge with the Australian
Securities and Investments Commission and, if applicable, filing of a UCC
Financing Statement in respect of the Share Mortgage in Delaware in the United
States of America and (iii) payment to the Facility Agent or the relevant
revenue authority of an amount on account of applicable stamp duty payable for
the Australia Deed of Charge and Australia Share Mortgage together with all
documents necessary to enable assessment and payment of stamp duty.

(c) Corporate Documents of Security Providers. The Facility Agent shall have
received corporate documents referred to in Section 4.01(b) of the Facility
Agreement with respect to Equinix Pacific, Inc. and Equinix Singapore Holdings
Pte. Ltd.

(d) No Default. The Singapore Dollar Borrower and the Yen Borrower shall be in
compliance in all material respects with all the terms and provisions set forth
in the Facility Agreement and in each other Loan Document on its part to be
observed or performed and at the time of and immediately after giving effect to
the Australian Dollar Borrowing and the application of the proceeds thereof, no
Default or Event of Default shall have occurred and be continuing on such date.
Any representation or warranty made or deemed made by Guarantor, the Singapore
Dollar Borrower or the Yen Borrower in any Loan Document to which such Guarantor
or Borrower is a party is not (or would not be) true or correct in all material
respects on the date of the initial Australian Dollar Borrowing, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate in all material respects on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder.

(e) Consent from Guarantor’s Lenders. The Facility Agent shall have received
proof of the consent from each of the Guarantor’s current lenders to the
amendment of the Guarantee as referred to in sub-paragraph (a) above.

 

17



--------------------------------------------------------------------------------

(f) Fees. Payment of all fees and expenses payable under or in connection with
any Loan Document, or evidence that they will be paid out of the first drawing
of an Australian Dollar Loan.

(g) Statutory declaration. A statutory declaration from a director or Equinix
Australia detailing the location (by State in Australia) and value of the assets
subject of the Australia Deed of Charge and Australia Share Mortgage.

(h) Know your client. Any applicable “know your client” documentation which is
required by a Secured Party to permit verification of the identity of each
director of Equinix Australia for the purposes of any anti-money laundering
legislation or regulation binding upon any Secured Party.

(i) Amendments to constitutions. Amendment to the constitution of Equinix
Australia to dis-apply any provision giving the directors the discretion to
refuse to register any transfer of shares the subject of any Security Agreement
subject only to prior payment of applicable stamp duty in respect of such
transfers.

(j) Verification certificate. A certificate given by a director of Equinix
Australia containing amongst other matters, a solvency certificate and attaching
certified copies of shareholder resolutions, its Constitution and its
certificate of registration and originals of any applicable powers of attorney,
and dated not earlier than 14 days before the first drawing of an Australian
Dollar Loan.

(k) Title Documents. The share certificates for all shares in Equinix Australia
(including executed blank transfers).

(l) Legal opinions. An opinion from Allens Arthur Robinson relating to the New
South Wales law governed Loan Documents and any Equinix Australia.

SECTION 5.02 Conditions to All Borrowings. The conditions to all borrowings as
set forth in Section 4.02 of the Facility Agreement shall apply, mutatis
mutandis, to the Australian Dollar Borrower. The condition to borrowing set
forth in Section 4.03 of the Facility Agreement shall not apply to the
Australian Dollar Borrower.

SECTION 5.03 Application of Provisions of the Facility Agreement. Other than
Section 4.03 and Section 5.13 of the Facility Agreement, all the terms and
conditions of the Facility Agreement shall apply, mutatis mutandis, to the
Australian Dollar Borrower, including without limitation the covenants set forth
in Article 5 and Article 6 of the Facility Agreement and the defaults set forth
in Article 7 of the Facility Agreement, and the Australian Dollar Borrower shall
observe and perform all such terms and conditions of the Facility Agreement in
accordance with the terms thereof.

SECTION 5.04 Appointment of Administrative Borrower. Without limiting the
generality of any other provisions of this Amendment, the Australian Dollar
Borrower hereby confirms that it appoints the Singapore Borrower as the
Administrative Borrower and its attorney-in-fact in accordance with
Section 10.17 of the Facility Agreement.

SECTION 5.05 Waiver of Required Notice. The Lenders hereby waive the requirement
set forth in Section 2.03 (Additional Loans) of the Facility Agreement of 30
days prior written notice to the Facility Agent for any requests of Additional
Commitments.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

INTEGRATION

SECTION 6.01 Integration. From and after the date hereof, this Amendment and the
Facility Agreement shall be read as a single integrated document with all
references in the Facility Agreement to the “Facility Agreement” or “this
Agreement” being read and construed as if they were references to the Facility
Agreement, as amended by this Amendment.

SECTION 6.02 Confirmations. Each of the parties to the Facility Agreement hereto
agrees and confirms that (i) except for the amendments set forth herein, the
Facility Agreement continues to be in full force and effect as of the date
hereof and (ii) each of the following documents constitutes a “Loan Document”
(as such term is defined and used in the Facility Agreement): (A) this
Amendment; (B) the Deeds of Confirmation in respect of the Singapore Share
Pledge and Debenture; (C) the Amendment Agreements in respect of the Japan Share
Pledge and Assignment of Movables; (D) the Australia Deed of Charge; (E) the
Australia Share Mortgage; and (F) the Landlord Consent.

ARTICLE VII

MISCELLANEOUS

SECTION 7.01 Notices. Notices shall be given under this Amendment in the manner
set forth in Section 10.01 of the Facility Agreement. The address of Equinix
Australia and the Australian Dollar Lender for the purposes of Section 10.01 of
the Facility Agreement are as follows:

 

Equinix Australia Address:    9 Temasek Boulevard #17-02    Suntec Tower Two
Singapore 038989 Attention:    General Counsel Tel No.:    (65) 6622-0100 Fax:
   (65) 6821-5001 with a copy to: Equinix, Inc. 301 Velocity Way, 5th Floor
Foster City, California 94404 Attention: General Counsel Fax: 1 (650) 513-7913

 

19



--------------------------------------------------------------------------------

Australian Dollar Lender Address:    Level 22, ABN AMRO Tower    88 Philip
Street Sydney 2000 Australia Attention:    Loan Operations (Yun Zhou) Tel No:   
(612) 8259 6118 Fax:    (612) 8259 5476 Email:    yun.zhou@au.abnamro.com
Attention:    Credit Administration (Nanette Gamboa) Tel No:    (612) 8259 6693
Fax:    (612) 8259 5456 Email:    nanette.gamboa@au.abnamro.com

SECTION 7.02 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

SECTION 7.03 Counterparts. This Amendment may be executed in counterparts (and
by the different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

SECTION 7.04 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Remainder of the page intentionally left blank.]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

EQUINIX SINGAPORE PTE. LTD. By:   /s/   Name:     Title:   EQUINIX JAPAN K.K.
By:   /s/   Name:     Title:   Executed in accordance with section 127 Of the
Corporations Act 2001 by EQUINIX AUSTRALIA PTY. LIMITED By:   /s/   Name:    
Title:   By:   /s/   Name:     Title:  



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as Facility Agent By:   /s/   Name:     Title:   By:   /s/  
Name:     Title:   ABN AMRO BANK N.V., as Arranger By:   /s/   Name:     Title:
  By:   /s/   Name:     Title:  



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as Collateral Agent By:   /s/   Name:     Title:   By:   /s/
  Name:     Title:   ABN AMRO BANK N.V., TOKYO BRANCH, as a Lender By:   /s/  
Name:     Title:   By:   /s/   Name:     Title:  



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., SINGAPORE BRANCH, as a Lender By:   /s/   Name:     Title:  
By:   /s/   Name:     Title:   ABN AMRO AUSTRALIA PTY LIMITED, as a Lender By:  
/s/   Name:     Title:   By:   /s/   Name:     Title:  



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO GUARANTEE

This AMENDMENT NO. 1 TO GUARANTEE (this “Amendment”) dated as of January 31,
2008, is among:

 

(1) EQUINIX, INC., a Delaware corporation (the “Guarantor”);

 

(2) EQUINIX SINGAPORE PTE. LTD. (“Equinix Singapore”)

 

(3) EQUINIX JAPAN K.K. (“Equinix Japan”);

 

(4) EQUINIX AUSTRALIA PTY. LIMITED ABN 25 092 807 264 (“Equinix Australia”);

 

(5) ABN AMRO BANK N.V., as facility agent (in such capacity, the “Facility
Agent”); and

 

(6) ABN AMRO BANK N.V., as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined in the Facility Agreement (as
defined below)).

RECITALS:

 

(A) Equinix Singapore, Equinix Japan, the financial institutions referred
thereto as Lenders (the “Lenders”), the Facility Agent and the Collateral Agent
entered into a Facility Agreement dated as of August 31, 2007 (the “Facility
Agreement”) pursuant to which the Lenders extended credit to Equinix Singapore
and Equinix Japan to fund the construction of their respective Internet Data
Centers (as defined in the Facility Agreement).

 

(B) To induce the Lenders to extend such credit, the Guarantor executed and
delivered to the Facility Agent and the Collateral Agent on behalf of the
Secured Parties a Guarantee dated as of August 31, 2007 (“Guarantee”) to (among
other things) unconditionally guarantee the due and punctual payment and
performance of the Secured Obligations (as defined in the Facility Agreement).

 

-1-



--------------------------------------------------------------------------------

(C) Equinix Australia, an indirect, wholly-owned subsidiary of the Guarantor,
desires to become an Additional Borrower under the Facility Agreement and has
requested the Lenders to make Additional Loans to Equinix Australia in an
aggregate amount of up to AUD32,000,000 to fund the construction of its Internet
Data Center and ABN AMRO Australia Pty Limited (the “Australian Dollar Lender”)
is willing to become a Lender under the Facility Agreement and is willing to
extend credit to Equinix Australia under the terms of the Facility Agreement.

 

(D) In order to accomplish the foregoing, Equinix Singapore, Equinix Japan,
Equinix Australia, the Lenders, the Facility Agent, the Arranger and the
Collateral Agent have entered into an Amendment and Accession Agreement dated as
of January 31, 2008 (the “Amendment and Accession Agreement”).

 

(E) As a condition to the Australian Dollar Lender extending such credit, the
Guarantor is required to unconditionally guarantee the due punctual payment and
performance of the obligations of Equinix Australia under the Facility
Agreement.

 

(F) The parties hereto have agreed to amend the Guarantee in the manner set out
herein with effect from and on the date hereof.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.01. Unless expressly defined in this Amendment, or the context
otherwise requires, terms defined in the Guarantee or the Facility Agreement
shall have the same meanings in this Amendment.

SECTION 1.02. The principles of construction and rules of interpretation set
forth in Section 1.02 of the Facility Agreement shall apply to this Amendment.
Without prejudice to any rule of construction in the Facility Agreement, unless
the context otherwise expressly requires, the term “Facility Agreement” means
the Facility Agreement as amended by the Amendment and Accession Agreement.

SECTION 1.03. In the interpretation of the Guarantee and this Amendment, unless
the context clearly indicates otherwise or unless otherwise provided herein:

(a) a reference to “a Borrower” or “each Borrower” (wherever occurring) is a
reference to Equinix Singapore, Equinix Japan, Equinix Australia and an
Additional Borrower each individually; a reference to “Borrowers” (wherever
occurring) is a reference collectively to Equinix Singapore, Equinix Japan,
Equinix Australia and all Additional Borrowers; and a reference to “either
Borrower” (wherever occurring) is a reference to any of the Borrowers; and

 

-2-



--------------------------------------------------------------------------------

(b) a reference to “a Lender” or “each Lender” (wherever occurring) is a
reference to a Singapore Dollar Lender, a Yen Lender and an Australian Dollar
Lender each individually and a reference to “Lenders” (wherever occurring) is a
reference collectively to the Singapore Dollar Lenders, the Yen Lenders and the
Australian Dollar Lenders.

ARTICLE II

APPLICATION OF AMENDMENTS TO THE GUARANTEE

SECTION 2.01. The Guarantor hereby confirms that the term “Secured Obligations”
as used in the Guarantee shall include the obligations of the Australian
Borrower under the Facility Agreement.

SECTION 2.02. The Guarantor hereby confirms that the Guarantee continues to
apply in all respects to the Facility Agreement (as amended by the Amendment and
Accession Agreement) as well as to the Amendment and Accession Agreement itself.

ARTICLE III

AMENDMENTS TO THE GUARANTEE

SECTION 3.01. Section 2.03(a) (No Limitations) of the Guarantee is amended by
replacing the reference to “Section 4.12” with “Section 4.11”.

SECTION 3.02. Section 3.03(a) (Subordination) of the Guarantee is amended by
deleting the last sentence in its entirety and replacing it with the following:

“Notwithstanding the foregoing, pursuant to Section 6.08 of the Facility
Agreement, so long as no Event of Default shall have occurred and be continuing,
Guarantor may receive from Borrowers payments or repayments of principal and
interest in relation to intercompany loans (i) made by Guarantor to Equinix
Singapore or Equinix Japan for the purpose of bridging the funding of Capital
Expenditures incurred by either such Borrower prior to August 31, 2007 in
connection with the expansion of either such Borrower’s Internet Data Center and
(ii) made by Guarantor to Equinix Australia for the purpose of bridging the
funding of Capital Expenditures incurred by such Borrower prior to January 31,
2008 in connection with the expansion of such Borrower’s Internet Data Center.”

 

-3-



--------------------------------------------------------------------------------

SECTION 3.03. Section 3.03(b) (Subordination) of the Guarantee is amended by
deleting the last sentence in its entirety and replacing it with the following:

“Notwithstanding the foregoing, pursuant to Section 6.08 of the Facility
Agreement, so long as no Event of Default shall have occurred and be continuing,
Guarantor may receive from Borrowers payments or repayments of principal and
interest in relation to intercompany loans (i) made by Guarantor to Equinix
Singapore or Equinix Japan for the purpose of bridging the funding of Capital
Expenditures incurred by either such Borrower prior to August 31, 2007 in
connection with the expansion of either such Borrower’s Internet Data Center and
(ii) made by Guarantor to Equinix Australia for the purpose of bridging the
funding of Capital Expenditures incurred by such Borrower prior to January 31,
2008 in connection with the expansion of such Borrower’s Internet Data Center.”

SECTION 3.04. Section 4.02(b) (Waivers; Amendment) of the Guarantee is amended
by:

(a) deleting the words “Guarantee Party or Guarantee Parties with respect to
which such waiver, amendment or modification is to apply”, and replacing such
words with the word “Guarantor”; and

(b) deleting the word “[12.02]” and replacing such word with “10.02”.

SECTION 3.05. Section 4.05 (Counterparts; Effectiveness) of the Guarantee is
amended by:

(a) deleting the last two sentences of Section 4.05; and

(b) inserting the following sentence:

“This Guarantee shall become effective as to the Guarantor when a counterpart
hereof executed on behalf of the Guarantor shall have been delivered to the
Facility Agent and a counterpart hereof shall have been executed on behalf of
the Facility Agent and the Collateral Agent, and thereafter shall be binding
upon the Guarantor, the Facility Agent, the Collateral Agent and their
respective permitted successors and assigns, and shall inure to the benefit of
the Guarantor, the Facility Agent, the Collateral Agent and the other Secured
Parties and their respective successors and assigns, except that the Guarantor
shall not have the right to assign or transfer its rights or obligations
hereunder or any interest herein (and any such assignment or transfer shall be
void) except as expressly contemplated by this Guarantee or the Facility
Agreement.”

SECTION 3.06. Section 4.07 (Right of Set-Off) of the Guarantee is amended by
replacing the words “Borrowers and each Guarantee Party” with the word
“Guarantor”.

 

-4-



--------------------------------------------------------------------------------

SECTION 3.07. Section 4.08(c) (Governing Law; Jurisdiction; Consent to Service
of Process) of the Guarantee is amended by replacing the words “Each of the
Guarantee Parties” with the words “The Guarantor”.

SECTION 3.08. Section 4.11 of the Guarantee (Termination or Release) is amended
by:

(a) deleting sub-section (b); and

(b) re-designating sub-section (c) as sub-section (b).

ARTICLE IV

WARRANTIES, REPRESENTATIONS,

COVENANTS AND AGREEMENTS

SECTION 4.01. The Guarantor confirms the representations, warranties and
agreements set forth in Section 2.05 of the Guarantee as if made on the date
hereof.

ARTICLE V

INTEGRATION

SECTION 5.01. From and after the date hereof, this Amendment and the Guarantee
shall be read as a single integrated document with all references in the
Guarantee and the other Loan Documents to the “Guarantee” or references in the
Guarantee to “this Guarantee” being read and construed as if they were
references to the Guarantee, as amended by this Amendment.

SECTION 5.02. Each of the parties to the Guarantee agrees and confirms that
(i) except for the amendments set forth herein, the Guarantee continues to be in
full force and effect as of the date hereof; (ii) this Amendment constitutes a
“Loan Document” (as such term is defined and used in the Facility Agreement) and
(iii) this Amendment, insofar as it constitutes the written consent of the
Guarantor to the extension of the Guarantee, shall not in any way create or
establish a course of conduct with respect to any other extensions,
restatements, supplements, amendments or any release from any of the terms of
the Guarantee or any other Loan Document in the future.

 

-5-



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

SECTION 6.01. Notices shall be given under this Amendment in the manner set
forth in Section 4.01 of the Guarantee.

SECTION 6.02. Article and Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting this Amendment.

SECTION 6.03. This Amendment may be executed in counterparts (and by the
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

SECTION 6.04. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[Remainder of the page intentionally left blank.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

EQUINIX, INC., as Guarantor By:   /s/   Name:     Title:   EQUINIX SINGAPORE
PTE. LTD. By:   /s/   Name:     Title:   EQUINIX JAPAN K.K. By:   /s/   Name:  
  Title:  

 

-7-



--------------------------------------------------------------------------------

Executed in accordance with section 127 Of the Corporations Act 2001 by EQUINIX
AUSTRALIA PTY. LIMITED By:   /s/   Name:     Title:   By:   /s/   Name:    
Title:  

 

-8-



--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as Facility Agent By:   /s/   Name:     Title:   By:   /s/  
Name:     Title:   ABN AMRO BANK N.V., as Collateral Agent By:   /s/   Name:    
Title:   By:   /s/   Name:     Title:  

 

-9-